Citation Nr: 1002586	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to April 
1946, including with the Company A, 4th Signal Battalion in 
the European Theater of Operations.  He was born in 1922.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran filed his initial claim for service connection in 
August 2005.  Service connection was granted and a 50 percent 
initial rating assigned (from the date of his claim) for PTSD 
in a rating action in October 2007; he filed his NOD with 
that action in March 2008 at which time he said that he 
wished to have a 100 percent rating from VA since that was 
the rating assigned by Social Security; that he was having 
problems walking and was trying to get a wheelchair through 
VA.   

Subsequently, in a rating action in April 2009, service 
connection was granted for residuals, cold injury to the 
right foot, rated as 30 percent disabling; and for residuals, 
cold injury to the left foot, rated as 30 percent disabling, 
actions which significantly changed the nature of his overall 
service-connected impairment.  The Veteran's combined 
schedular rating is now at 80 percent disabling.  

In a memorandum dated in June 2009, the Veteran's 
representative again raised the issue of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) due to the aggregate impact 
of his service-connected disabilities.  This has not yet been 
addressed by the VARO but is referred for consideration.

The Veteran and his son-in-law provided testimony at a 
hearing before the undersigned Veterans Law Judge at the VARO 
on Travel Board in June 2009 a transcript is of record.  Tr.  
It was confirmed at the hearing that the sole pending 
appellate issue is as stated on the cover of this decision.  
Tr. at 3.  As a final procedural matter, the record is 
somewhat confusing as to the correct spelling of the 
Veteran's name.  As such, both spellings have been used on 
the Title Page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PTSD is manifested by depression, irritability, sleep 
problems, anxiety, hypervigilance, nightmares, flashbacks and 
intrusive thoughts; these symptoms have been relatively 
static for some time, and improved by ongoing medication for 
depression.

2.  The Veteran's GAF remains at about 55, with 41-44 at his 
worst prior to starting anti-depressants; an inability to 
establish and maintain effective relationships has not been 
shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim, and this correspondence was sent to 
him initially after his claim and on subsequent occasions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims (Court) previously held that a detailed 
notice, tailored to the specific aspects of each claim, must 
be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  

The Supreme Court, in essence, held that the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that the RO has satisfied the duty to notify 
and assist under the VCAA.  The contents of the 
correspondence of record complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Further, the Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  As 
such, the purpose behind the notice requirement has been 
satisfied because he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The Veteran has demonstrated actual knowledge of, and has 
acted on, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Moreover, he has not demonstrated any prejudicial or harmful 
error in VCAA notices provided.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

II.  Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code (DC) 9411 provides that a 50 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

The Court in Richard noted that a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co- workers).  
See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is one element to be considered, but it is not solely 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995); 60 Fed. 
Reg. 43,186 (1995).

III.  Factual Background and Analysis

The Veteran had active service from November 1942 to April 
1946, including with the Company A, 4th Signal Battalion in 
the European Theater of Operations.  According to his 
history, as records are unavailable, he was stationed in 
England until the invasion at Normandy and then went to 
Holland, Germany and ended up in Berlin.  He recalled that 
during the Battle of the Bulge, his unit lost a number of 
fellow soldiers.  After service he worked at a job for 36 
years; his wife of 46 years died in March 1997.

The Veteran underwent his initial psychiatric and 
psychological assessment by VA in March 2005, full report 
from which is of record.  He was having trouble sleeping and 
had constant recurring nightmares about combat experiences, a 
problem which had exacerbated after a bout of pancreatic 
cancer and surgery in 1997 (and for which he was taking 
chemotherapy at the time of the evaluation).  

He had been anxious, irritable and angry and had intrusive 
thoughts triggered by diesel fuel smells, airplane engine 
sounds, the smell of burned meat from barbeques or burned 
fireworks powder.  He was noted to have problems with 
authority figures and was isolated from his friend and 
family, spending most of his time sitting in his living room 
because he felt secure there.  Television news about the Iraq 
War reminded him of his WWII combat experiences.  

The Veteran reported that he had started drinking in service 
, but this became worse after service and he was a functional 
alcoholic until about 15 years earlier, when he stopped 
drinking.  He had stopped smoking about 27 years before.  At 
the time of the evaluation, the examiner estimated the GAF to 
be 41.

On a follow-up VA psychiatric evaluation in July 2006,  the 
Veteran said that he had been seen for his PTSD since 
February and was taking antidepressants.  He had had no 
suicidal ideation or violence.  Symptoms included nightmares, 
bad dreams, hypervigilance, easy startle reflex, disturbances 
in sleep and irritability.  He said he had been having these 
symptoms for years; they seemed moderate; and they occurred 
on most days.  He had worked in the post office and as a bus 
driver and had not lost time from work.  

In addition to pancreatic cancer, he had a history of cardiac 
and prostate problems and arthritis.  At the time of the 
examination, he was using a wheelchair.  His mood was neutral 
and affect was appropriate.  He seemed to have no perceptual 
problems and was well oriented with fair impulse control, 
insight and judgment.  The examiner estimated a GAF of 55, 
opined that he had moderate symptoms, and concluded that his 
PTSD did not prevent him from getting employment.

On a VA psychiatric assessment, a follow-up for the mental 
health facility where he normally was seen, in June 2007, the 
Veteran was noted to be taking daily Citalopram for 
depression.  He said he had been on chemotherapy for 10 years 
and 8 months for his pancreatic cancer.  The medication had 
been helpful as had his spiritual beliefs.  He said he was 
dreading the Fourth of July celebrations due to the sounds 
and smells.  He was particularly concerned about the War in 
Iraq, the soldiers who died there or were wounded, and their 
families.

The Veteran said that he went out of the home only to do 
errands, spending all his free time at home locked in his 
room.  He avoided crowds and disliked traffic jams.  His past 
combat memories were triggered by current news reports.  He 
said he had learned to swallow his anger, shame and disgust, 
pushing it to the furthest corner of his memory until 
something would trigger he thoughts.  He still felt he need 
improvement on his anger.  He also reported always being 
hypervigilant, on guard and very impatient.  

On examination, his eye contact was good and he had 
spontaneous, coherent and relevant speech.  His mood was 
anxious and sad and affect was appropriate.  There was no 
evidence of gross thought disorder or psychotic symptoms; he 
had no suicidal or homicidal ideations, plans or intent, and 
good reality testing.  His abstracting and calculating 
abilities were intact and he had an average fund of 
knowledge.  His insight and judgment were felt to be good; 
memory was good and he was well oriented.

On a psychiatric follow-up visit in January 2008, the Veteran 
said he was somewhat encouraged by the use of medication, 
specifically Citalopram.  He had had a good holiday season at 
home, but was more sensitive and emotional about the current 
Iraq War casualties and other associated news.  He opined 
that the soldiers who died were better off since they did not 
have to deal with the constant struggle he had to go through 
every day.  He thought that 75-80% of his own thoughts were 
based on combat experiences.  He reported that he was 
constantly exhausted but had problems falling asleep; he was 
always hypervigilant, on-guard and impatient, but had 
improved on his anger issues.

In March 2008, his son and daughter-in-law went to the VA 
facility to discuss resources available for him to modify his 
home, e.g., tub/shower, etc. to assist in aspects of his 
daily living.  In April 2008, he was seen and admitted he had 
been losing leg strength so he was using the walker.  He was 
looking forward to moving to a facility for the elderly, but 
he was still having nightmare problems, being awakened by 
them.  Other symptoms were the same as before.  GAF was 41.  
In addition to the other organic problems noted earlier, he 
was also found to have bilateral cataracts, had had a 
myocardial infarction and had osteoarthritis as well as 
scoliosis.

On a clinic visit in May 2008, his use of Citlopram had had 
encouraging effects and seemed to make him less irritable and 
less angry, and took the edge off.  He had had a good 
Memorial Holiday, although celebrating such holidays had 
always been difficult.  He had similar comments on a visit 
shortly after the Fourth of July holiday.

He was seen in November 2008 when he said he had had a good 
Veterans Day with family.  He had had some verbal 
altercations with his grandchildren but nothing major.  He 
was planning to be home with his family over the holidays.  
In December 2008, his daughter pointed out multiple issues at 
home and problems with having but not being able to cooperate 
with help in the home, and plans for community nursing home 
care.

Because the Veteran had mentioned that he had been awarded 
Social Security benefits, a request by VA was made in 
December 2008 for such records, and the response was that 
there were no records available. 

When seen later in December 2008, it was noted that he had 
been living at his location for 57 years.  He was with his 
son and daughter-in-law and had been since the death of his 
wife and since he had become nonambulatory.  He reported that 
he had worked for 37 years in the post office and then as a 
bus driver and had processed checks.  He had had a heart 
attack at age 62 and retired and had not worked in the 24 
years since then.  

The Veteran informed the examiner that he had ongoing sleep 
problems, flashbacks and vivid memories of his war 
experiences.  He had ongoing sleep problems, occasional bad 
dreams, and significant startle response to unexpected sounds 
and noises.  He remained afraid of lightening which reminded 
him of in-coming rockets, and maintained a degree of 
hypervigilance even from his wheelchair, although he could 
not longer see as well behind himself as he would like.  He 
always wanted an immediate visual perimeter and a means of 
convenient egress for any situation he might be in.  

He remained upset at the War news, and had mood swings, 
occasional irritability and some periodic deficits in 
attention and concentration.  The examiner was unable to 
determine whether his memory and concentration deficits were 
due to PTSD or age-related cognitive functions.  However, he 
did have problems memorizing or recalling significant items, 
such as his number of siblings (many of whom had died and 
whom he later identified by name) and specific events.

The Veteran reported that he enjoyed getting around in his 
wheelchair and sometimes opted for the walker when he could 
handle it.  He said he used to enjoy activities including 
building things and electronics; the examiner was unable to 
opine whether this diminution of interest was due to his 
mental health issues or his age.  His PTSD was felt to be 
moderate and comparable to those symptoms showed in 2006.  

He had intrusive thoughts and recurring and distressing 
dreams.  He had decreased interest in earlier activities, and 
problems falling and staying asleep, irritability, 
hypervigilance and exaggerated startle response.  The 
examiner felt his GAF was 55.  His mental health problems 
were not felt to impact on his employability although he had 
not worked in some time.

Clinical findings were unchanged on a visit in March 2009.  
He was no longer taking his chemotherapy for the pancreatic 
cancer, and said he had been less argumentative with family.  

The testimony provided at the hearing is of record.  He 
reiterated many of the complaints identified above in 
clinical notations.  He said he had worked for the post 
office for some 39 years during which time he received many 
awards and from which he had retired in 1984. Tr. at 7.  He 
said his heart attack was what caused his retirement or he 
would still be working.  Tr. at 8.  He lived with his son and 
daughter-in-law and had for some time.  Tr. at 8-9.  As for 
activities, he said about once a month he went to a postal 
carrier activity but had few other social activities.  Tr. at 
11.  His representative suggested that since 2005, his mental 
health issues seemed to have fluctuated between 50 and 70% 
disabling.  Tr. at 28.

After a thorough review of the record, the Board finds that 
while the Veteran's PTSD does not precisely fit all the 
rating criteria, his symptoms throughout the appeal period 
are the type of generally moderate to serious occupational 
and social impairment contemplated by a 50 percent rating.  
He has not displayed flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.

Nevertheless, the severity of his symptomatology has caused 
strained relationships.  His sleep has been disturbed by 
recurrent nightmares, which has led to irritability/anxiety 
and depression.  He also suffers from loss of interest in 
daily living activities, loss of energy, inability to 
concentrate, hypervigilance, flashbacks and intrusive 
thoughts.  He has a few GAF scores of 41-44, but after 
starting medications for his depression, the most constant 
GAF scores during the appeal period have around 55, which is 
suggestive of no more than moderate to serious social and 
occupational impairment.  

And while his representative suggests that any symptomatic 
fluctuations range from the criteria for from a level of 50 
to 70 disabling, on the contrary, the Board finds that they 
probably more nearly reflect the range from 30 to 50, and as 
such, he has already been given the resolution of doubt with 
the award of the 50 percent rating for the entire period of 
time involved.

The Board does not find that a 70 percent evaluation is 
warranted.  While the Veteran's symptoms cause serious 
impairment, they do not cause the impairments contemplated by 
the 70 percent rating criteria.  The evidence does not show 
that he experiences suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  Hence, a higher rating is not 
warranted at this time.

With respect to the claim, the Board has considered the 
Veteran's statements that his disability is worse than 
currently evaluated.  He is certainly competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
And as a lay person, he has provided such guidance.  The 
Board is grateful for his honorable service, and appreciates 
his candor in describing his current situation.  He has 
apparently had some productive results from the use of an 
anti-depressant and reports there are fewer nightmares.  He 
is seen on a monthly basis for follow-up by VA.

With regard to his ability to work, by his own admission, he 
retired at the time of his heart attack more than two decades 
ago.  And while his mental health issues (not to mention his 
bilateral cold injury residuals) clearly have some negative 
impact on his ability to work, persuasive medical opinions 
are to the effect that the mental health questions do not 
alone render him unable to work.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  
Specifically, frequent periods of hospitalization have not 
been shown with regard to PTSD.  Further, although he is 
unemployed, the evidence does not indicate that his 
disability has resulted in any occupational impairment or 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
rating.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.

In conclusion, the Board finds that the Veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 50 percent, but no higher.  The Board finds that his 
symptoms remained relatively constant throughout the appeal 
period and, whatever fluctuations there may have been have 
been adequately compensated in his receiving the higher 
rating for the entire period.  Staged ratings are not 
warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


